Citation Nr: 1226144	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-07 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include secondary to hypertension and hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.

In May 2011, the Veteran testified before the undersigned Veterans Law Judge at a hearing at a Board hearing at the RO.  A copy of the hearing transcript has been associated with the claims file.

In September 2011, the claim was remanded to the RO for further development.  The claim is again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . remand orders of the Board . . .  are not complied with, the Board itself errs in failing to insure compliance."  Id.

As noted above, the claim was remanded in September 2011 for further development.  The Board instructed the RO to contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers who had treated his obstructive sleep apnea since May 2008.  Thereafter, the Board instructed the RO to obtain a nexus opinion on the question of etiology of the Veteran's obstructive sleep apnea.

In September 2011, the RO sent a letter to the Veteran, requesting the above-referenced information.  Later that month, the Veteran submitted a statement, noting that he wanted the RO to obtain his medical records from the VA Outpatient Clinic in Cedar Park, Texas from 2006 to the present, as well as from the VA Medical Center in Temple, Texas, from 2006 to the present.  A review of the claims file and the records contained in Virtual VA reveal that records were only obtained from the VA Medical Center in Temple.  Records from the Cedar Park VA Outpatient Clinic are not in the claims file.

Records generated by VA facilities are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the RO must obtain these outstanding records for inclusion in the claims file.

Further, the June 2012 VA opinion provided on the prior remand did not consider the various lay statements of record, including those from the Veteran, his former co-worker, and his wife, where they testified that he had symptoms of snoring and gasping for breath while sleeping during service.  Hence, the June 2012 opinion is inadequate.  The only rationale that the physician provided for the question of etiology on a direct basis was that the claims file showed no symptomatology of obstructive sleep apnea in service.  In this regard, the physician did not discuss the lay statements or the September 1987 record that documented complaints of tiredness/fatigue for several months.  Therefore, after the records are obtained, the record should then be returned to the VA physician who provided the former opinion for an addendum based on all the evidence, both medical and lay.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain treatment records from the VA Outpatient Clinic in Cedar Park, Texas from 2006 to present; updated records from the Temple, Texas VA Medical Center from March 16, 2012; and any other relevant records identified by the Veteran.  Any records obtained must be associated with the appellant's claims folder.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2.  After all records have been associated with the claims file, the RO should forward the claims folder to the physician who provided the March 2012 opinion and June 2012 addendum for review.  The claims file, a copy of this remand and access to Virtual VA must be made available to and be reviewed by the physician.  After review of the claims file, the physician should provide an addendum opinion as to the following questions:

(a)  Based on your review of the Veteran's claims file, to include any newly-obtained medical records and the lay statements of record, is it at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's sleep apnea had its onset in service?

For purposes of this opinion, please consider and discuss the medical relevance of in-service complaints of headaches and fatigue, as well as the retrospectively prepared statements by the claimant, his wife, and his former co-worker that the Veteran had symptoms of heavy snoring, gasping for air, and headaches during service.

(b)  Based on your review of the Veteran's claims file, to include newly-obtained medical records, does your prior opinion change as to whether obstructive sleep apnea was caused or aggravated by service-connected hypertension or hypertensive heart disease?

Use by the examiner of the "at least as likely as not" language in formulating a response is required.  A complete rationale for all offered opinions should be provided.  If the physician is unable to provide any above opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

3.  If the physician finds that further examination is necessary or that he is not qualified to answer any of the above-listed questions, the RO should schedule the Veteran for a VA examination.  The Veteran is hereby notified that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  Thereafter, the RO must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  If an examination is conducted, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  Thereafter, and following any other indicated development, the RO must readjudicate the appealed issue.  If the appeal is denied, the Veteran and his representative should be provided a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

